Bond, J.
The appellant in this case, in lieu of a transcript, filed a certificate of judgment accompanied by an abstract, which fails to show that a bill of exceptions was taken and properly filed in the court below. The matters complained of in this court relate solely to errors alleged to have occurred in the course of the trial. This can not be brought to our attention except by a bill of exceptions, under repeated decisions of this court. Mason v. Pennington, 53 Mo. App. 118; Hohstadt v. Daggs, 49 Mo. App. 157. When an appeal is prosecuted by an abstract it should affirmatively appear that a bill of exceptions was taken and properly filed in order to present anything for review beyond the record proper. This is not shown in the present case, and an examination of the record proper shows *479that the judgment was authorized by the pleadings; it will therefore be affirmed. If, however, the abstract on file in this court had contained proper recitals as to the filing of a bill of exceptions, the same result would probably have been reached, since an examination of the facts and admissions contained in the alleged abstract seems to warrant the instruction given by the court. The judgment is affirmed.
All concur.